    Case 7:20-cv-00039-MCR-GRJ Document 95 Filed 04/16/21 Page 1 of 9




                 UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF FLORIDA
                      PENSACOLA DIVISION

IN RE: 3M COMBAT ARMS               Case No. 3:19-md-2885
EARPLUG PRODUCTS
LIABILITY LITIGATION
                                    Judge M. Casey Rodgers
This Document Relates to:           Magistrate Judge Gary R. Jones
Baker v. 3M Company
Case No. 7:20-cv-00039




 PLAINTIFF’S TRIAL BRIEF ON 3M’S INTERMEDIARY DEFENSES
     Case 7:20-cv-00039-MCR-GRJ Document 95 Filed 04/16/21 Page 2 of 9




                               INTRODUCTION

      No court applying Washington law has ever recognized 3M’s intermediary

defenses in a suit involving an off-the-shelf product. This Court should not be the

first. Washington’s learned-intermediary defense is limited to the pharmaceutical

context. Washington has never adopted the sophisticated-intermediary defense, nor

applied the sophisticated-purchaser defense outside of toxic-tort suits. There is no

basis to mint new defenses or refashion old ones in this case involving an ordinary

consumer good.

                                  ARGUMENT

I.    Washington limits the learned-intermediary defense to prescription-
      drug and medical-device cases.

      Washington recognizes a learned-intermediary defense only in failure-to-warn

suits against manufacturers of pharmaceutical drugs and medical devices. See

LaMontagne v. Bristol-Myers Squibb, 111 P.3d 857, 862 (Wash. App. 2005). The

Washington Supreme Court has “expressly declined to adopt the learned

intermediary doctrine in other contexts, particularly where workers are injured

using products purchased by their employer.” Rublee v. Carrier Corp., 428 P.3d

1207, 1216-17 (Wash. 2018) (emphasis added). Indeed, the high court declined to

extend the defense in a product-liability case against a pesticide manufacturer—

where a commercial grower purchased the dangerous pesticides that injured its

workers—because the commercial grower was not an analogous intermediary to a

                                         1
     Case 7:20-cv-00039-MCR-GRJ Document 95 Filed 04/16/21 Page 3 of 9




physician. Ruiz-Guzman v. Amvac Chem. Corp., 7 P.3d 795, 803 (Wash. 2000).

      Washington would not expand this narrow defense to a suit involving an off-

the-shelf product. Even in the pharmaceutical context, the defense is limited: it does

not apply to excuse the manufacturer’s duty to warn other entities, including a

hospital, “to ensure the safety of persons its product will be used on.” Taylor v.

Intuitive Surgical, 389 P.3d 517, 526 (Wash. 2017). “The doctrine arises from the

recognition that once a physician is aware of the risks associated with a new or

dangerous medical treatment, the physician stands in the best position to provide an

‘independent judgment, taking into account [the physician’s] knowledge as well as

the product.’” Kaspers v. Howmedica, 2015 WL 12085853, at *7 (W.D. Wash. Oct.

23, 2015) (quoting Terhune v. A.H. Robins, 577 P.2d 975, 978 (Wash. 1978)). “It

has also been suggested that the rule is made necessary by the fact that it is ordinarily

difficult for the manufacturer to communicate directly with the consumer.” Terhune,

577 P.2d at 978; see Rublee, 428 P.3d at 1217 (“[D]rawing a line between an

‘ordinary user’ and ‘industrial purchasers’ . . . inches toward expanding the learned-

intermediary doctrine without a public policy necessity.”). No justification exists for

expanding the learned-intermediary defense where, as here, end users like Baker

could choose which earplugs to use and 3M could have communicated with him—

and in fact did so. See Dkt. 66 at 23, 26-27 & n.8; see also, e.g., 40 C.F.R. § 211.204-

4 (“The following minimum supporting information must accompany the device in



                                           2
     Case 7:20-cv-00039-MCR-GRJ Document 95 Filed 04/16/21 Page 4 of 9




a manner that insures its availability to the prospective user.”).

   II.     Washington does not recognize the sophisticated-intermediary
           defense under Restatement (Second) of Torts § 388, comment n.

         Washington has not adopted the sophisticated-intermediary defense.

Defendants conceded this fact when they omitted Washington from their list of states

that recognize the defense. Estes, Dkt. 100 at 7. Although Washington has adopted

Section 388 of the Restatement (Second) of Torts, Fleming v. Stoddard Wendle

Motor, 423 P.2d 926, 928 (Wash. 1967), Washington has not adopted comment n.

         Lunt v. Mount Spokane Skiing Corp., 814 P.2d 1189 (Wash. App. 1991), is

not to the contrary. There, the Washington Court of Appeals concluded that a

manufacturer of rental ski bindings had adequately warned a ski rental company who

had rented skis to the plaintiff. Lunt cited a California case applying comment n, id.

at 361, but then concluded that a warning to the end user would not have avoided

the harm, id. at 362. Lunt also mentioned the learned-intermediary doctrine, but only

because the manufacturer made the ski bindings for rental use and thus had “limited

opportunities to communicate directly with the consumer.” Id. Here, in contrast, 3M

could readily communicate with soldiers and civilians about its earplug. Regardless,

no court has cited Lunt for the proposition that it adopted comment n.

         The Washington Supreme Court has never adopted comment n, and there is

no reason to think it would. See, e.g., Molinos v. Lama, 633 F.3d 1330, 1348 (11th

Cir. 2011) (federal court sitting in diversity may “disregard” the decisions of state

                                           3
      Case 7:20-cv-00039-MCR-GRJ Document 95 Filed 04/16/21 Page 5 of 9




intermediate courts “if persuasive evidence demonstrates that the highest court

would conclude otherwise”). Washington has “long recognized that consumer

protection is the touchstone of Washington’s product liability law,” so it is unlikely

Washington would limit a manufacturer’s duty to warn through the sophisticated-

intermediary defense. Rublee, 428 P.3d at 1216. That it has not done so in the many

years since comment n was published is a compelling reason to think it would not.1

    III.   If Washington recognizes the sophisticated-purchaser defense, it does
           not apply to the manufacture of consumer goods.

       Washington does not recognize a bulk-supplier or sophisticated-purchaser

defense for manufacturers of over-the-counter consumer goods. The Washington

Supreme Court rejected the “‘sophisticated purchaser’ approach’ . . . as inconsistent

with Washington law.” Rublee, 428 P.3d at 1216. “The only scenario in which

[courts] differentiate between types of users or consumers is in the pharmaceutical

or medical device context, where the ‘learned intermediary’ doctrine applies.” Id.

       At most, Washington may recognize “a variant of the sophisticated purchaser

doctrine in toxic tort claims, where a manufacturer or supplier of the products alleged

to have caused the plaintiff’s injuries warns the plaintiff’s intermediary or employer

of the products’ dangerous propensities.” Jack v. Borg-Warner Morse Tec, 2018 WL

4409800, at *27 (W.D. Wash. Sept. 17, 2018). Whether Washington recognizes the


1
 What’s more, the Legislature did not include such a defense in the Washington
Products Liability Act (WPLA). See R.C.W.A. § 7.72.010 et seq.

                                          4
     Case 7:20-cv-00039-MCR-GRJ Document 95 Filed 04/16/21 Page 6 of 9




sophisticated-purchaser defense in this narrow set of circumstances remains

unsettled; regardless, that application is limited to toxic torts. See id.

      Cases that seemingly apply a sophisticated-purchaser variant do not extend

the defense to over-the-counter goods like the CAEv2. For example, Zamora v.

Mobil Corp. held that a propane reseller—who never possessed or controlled the gas

or had notice of its dangerous defect—had no duty to warn the ultimate consumer

when the retailer that purchased and sold the odorless gas to the consumer was an

established distributor aware of the risks. 704 P.2d at 587-88. And in Reed v.

Pennwalt Corp., the court held a caustic soda manufacturer was not required to warn

the plant’s employees when it warned the plant of the product’s hazards. 591 P.2d

478, 481-82 (Wash. App. 1979). The court emphasized the manufacturer had no

effective means of communicating a warning to the ultimate user because the

product was a liquid and not delivered to the employee in an “original can, box, or

form.” Id. Moreover, the manufacturer had no “specific knowledge” concerning how

the employees would handle the caustic soda. Id. at 479. Those factors do not apply

to over-the-counter goods like the CAEv2, for which 3M knew the intended use and

could have easily warned consumers.

                                    CONCLUSION

      For these reasons, 3M seeks to apply intermediary defenses not recognized by

Washington law.



                                            5
     Case 7:20-cv-00039-MCR-GRJ Document 95 Filed 04/16/21 Page 7 of 9




Date: April 16, 2021

/s/ Sean Patrick Tracey
Sean P. Tracey (Admitted Pro Hac Vice)
Texas Bar No. 20176500
Shawn P. Fox (Admitted Pro Hac Vice
Texas Bar No. 24040926
TRACEY FOX KING & WALTERS
440 Louisiana St., Suite 1901
Houston, TX 77002
713-495-2333 Tel.
866-709-2333 Facsimile
stracey@traceylawfirm.com
sfox@traceylawfirm.com




                                         6
      Case 7:20-cv-00039-MCR-GRJ Document 95 Filed 04/16/21 Page 8 of 9




                       CERTIFICATE OF COMPLIANCE

      I hereby certify that this memorandum conforms to the formatting

requirements of the Local Rules and complies with the Court’s directive that Baker

file a trial brief not to exceed 5 pages.

                                                s/ Sean Patrick Tracey




                                            7
     Case 7:20-cv-00039-MCR-GRJ Document 95 Filed 04/16/21 Page 9 of 9




                         CERTIFICATE OF SERVICE

      I hereby certify that on April 16, 2021, I caused a copy of the foregoing to be

filed through the Court’s CM/ECF system, which will serve all counsel of record.

                                             s/ Sean Patrick Tracey




                                         8
